DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “great shape” in claims 14 and 22 is a relative term which renders the claim indefinite. The term “great shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if this “great shape” is a specific measure of ketones level or just an arbitrary output message in response to the predetermined level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, 19-20, 22-23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 2018/0199882 A1).
Regarding claim 1, 12, and 22, Klee discloses (the references in parenthesis applying to this document): A sleep apnea and obesity comorbidity treatment system (Para. 1 and 6-7), comprising: a transceiver (Fig. 112, 18, 18'; Para. 112); and a control module configured to receive sensor data, wherein the sensor data is indicative of a glucose level of a patient and a ketones level of the patient (20, 21'; Para. 88, 113, 121), transmit the sensor data to a remote feedback device (62; Para. 122), receive feedback information from the remote feedback device based on the sensor data, and wherein the feedback information provides indications to the patient to maintain or alter a behavior of the patient based on the glucose level and the ketones level (Para. 120 and 122), and based on the feedback information, performing an operation to maintain or alter at least one of a diet or physical activity of the patient (Para. 120 and 122).
While the claim recites sleep apnea treatment and obesity comorbidity, the prior art shows the use of the invention for coexisting obstructive sleep apnea (eg. Para. 1-2, 6-7) and diabetes which are shared risk factors of obesity. Therefore, one of ordinary skill would be able to apply the invention of Klee towards the treatment/prevention of sleep apnea and obesity comorbidities.
Regarding claim 2, Klee discloses a glucose sensor configured to generate data indicative of the glucose level of the patient; and a ketone sensor configured to generate data indicative of the ketone level of the patient, wherein the sensor data includes the data generated by the glucose sensor and the data generated by the ketone sensor (eg. Para. 80 and 88).
Regarding claim 3, Klee discloses a body network device comprising the transceiver and the control module; and the remote feedback device configured to generate the feedback information and transmit the feedback information to the body network device (eg. Para. 120).
Regarding claim 4, Klee discloses at least a portion of the body network device is implanted in the patient (eg. Para. 73).
Regarding claim 5, Klee discloses a personal network device comprising the transceiver and the control module; and the remote feedback device configured to generate the feedback information and transmit the feedback information to the personal network device, wherein the control module is configured to via the transceiver forward the feedback information to a body network device of the patient (eg. Para. 120).
Regarding claim 6, Klee discloses at least one of a 3-axis accelerometer or an impedance sensor; an electrocardiograph sensor; and an optical sensor, wherein the control module is configured to 56Attorney Docket No. A0002054.US01 - 5074X-000059-US determine an apnea hypopnea index level based on outputs of the at least one of the 3-axis accelerometer or the impedance sensor, the electrocardiograph sensor and the optical sensor, and based on the apnea hypopnea index level, alter the feedback information provided to the patient (eg. Para. 48, 91-95.
Regarding claim 7, Klee discloses a at least one of a 3-axis accelerometer or an impedance sensor; an electrocardiograph sensor; and an optical sensor, wherein the control module is configured to at least one of determine an apnea hypopnea index level based on outputs of the at least one of the 3-axis accelerometer or the impedance sensor, the electrocardiograph sensor and the optical sensor and transmit the apnea hypopnea index level to the remote feedback device, or transmit the outputs of the at least one of the 3-axis accelerometer or the impedance sensor, the electrocardiograph sensor and the optical sensor to the remote feedback device, and  57Attorney Docket No. A0002054.US01 - 5074X-000059-US receive the feedback information from the remote feedback device, wherein the feedback information is based on at least one of the outputs of the at least one of the 3-axis accelerometer or the impedance sensor, the electrocardiograph sensor and the optical sensor or the apnea hypopnea index level (eg. Para. 48, 91-95).
Regarding claim 8, Klee discloses the remote feedback device is a cloud-based feedback server; and the feedback information is based on sensor data collected from other patients (eg. Para. 59, 120, and 128).
Regarding claim 9, 19, and 31, Klee discloses the control module is configured to dynamically improving the feedback information to patients according to: at least one of evolution or changes in at least one of physical, physiological or psychological characteristics of the patient during treatment of the patient based on the feedback information; and an amount of time the patient has been treated using the method and patient- specific response to the treatment and reaction to the feedback information (eg. Para. 53, 57-58).
Regarding claim 10, 20, and 32, Klee discloses the control module performs the operation to treat at least one of obesity, obstructive sleep apnea, central sleep apnea or mixed apnea of the patient (eg. Para. 53 and 57-58).
Regarding claim 13, Klee discloses processing the sensor data at the body network device; and generating feedback information at the body network device based on results of processing the sensor data (eg. Para 118-119 and 122). 
Regarding claims 14 and 23, Klee discloses determining whether the ketones level is greater than a predetermined level; and in response to the ketone level being greater than the predetermined level, generating the feedback information to indicate to the patient that the ketone level is in great shape (eg. Para. 88-90, lights to indicate acceptable ranges).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 2018/0199882 A1) in view of Li (US 2018/0116606 A1).
Regarding claims 11 and 21, Klee discloses the invention of claim 1, but does not disclose a sensor for detecting snoring of the patient, 58Attorney Docket No. A0002054.US01 - 5074X-000059-US wherein the control module is configured to at least one of adjust or select the feedback information based on the detected snoring.
Li discloses a sleep apnea and obesity risk detection device for determining the presence of snoringand providing feedback to the user based on the snoring signal (eg. Para, 4-6, 24, 26, 67-68).
It would have been obvious to have combined the invention of Klee with a snoring sensor as taught by Li to provide the user with feedback to adjust their body position to help reduce snoring (eg. Li, Para. 68).

Claims 15-17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 2018/0199882 A1) in view of Delbeke (WO 2019/034773 A1).
Regarding claims 15 and 24, Klee discloses determining whether the ketones level is less than a predetermined level (eg. Para. 88); but does not disclose in response to the ketones level being less than the predetermined level, generating the feedback information to indicate to the patient to at least one of increase physical activity or eat food from a predetermined list.
Delbeki teaches a ketones monitoring system with a feedback system for controlling exercise and diet of the user (eg. Para. 83).
It would have been obvious to combine the invention of Klee with the verbal feedback for the exercise and diet as taught by Delbeke to give more specific and clear instructions to help the user understand how to keep their health in check.
Regarding claims 16 and 25, the combined invention of Klee and Delbeke discloses determining whether the glucose level is greater than a predetermined level associated with fat storage for the patient; and in response to the glucose level being greater than the predetermined level, generating the feedback information to indicate to the patient to at least one of instruct the patient to perform physical activity or cease eating recently eaten food (eg. Delbeke, Para. 83).
Regarding claims 17 and 26, the combined invention of Klee and Delbeke discloses determining whether the glucose level has increased and now is decreasing indicating the patient is about to at least one of experience a crash or feel hungry; and in response to determining the glucose level has increased and now is decreasing, generating the feedback information to indicate to the patient to indicate certain types of food to prevent fat storage (eg. Para. Delbeke, Para. 83).

Claims 18, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 2018/0199882 A1) in view of Tanita (JP 4745033 B2)
Regarding claims 18 and 27, Klee discloses the invention of claim 12, but does not disclose receiving first sensor data indicative of lung vibrations of the patient;  61Attorney Docket No. A0002054.US01 - 5074X-000059-US receiving second sensor data indicative of a respiratory rate of the patient, wherein the sensor data received from the plurality of sensors includes the first sensor data and the second sensor data; determining an apnea hypopnea index level based on the first sensor data and the second sensor data; and generating additional feedback information based on the apnea hypopnea index level.
Tanita teaches a sleep apnea and obesity detection device that uses sensors to determine hypopnea (eg. Para. 10-11 and 54).
It would have been obvious to combine the invention of Klee with the sensors for detecting sleep apnea hypopnea to improve the detection of the degree of sleep apnea syndrome (eg. Tanita, Para. 5).
Regarding claim 29, the combined invention of Klee and Tanita discloses the feedback information transmitted to the body network device or the personal network device alters dietary recommendations based on apnea hypopnea index (eg. Tanita, Para. 26-29 and 34 and Klee, Para. 119 reduce alcohol consumption).
Regarding claim 30, the combined invention of Klee and Tanita discloses dietary recommendations are adjusted to minimize impact of increased hunger on the glucose level and the ketone level of the patient (eg. Tanita, Para. 26-29 and 34 and Klee, Para. 119 reduce alcohol consumption).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792